 

Exhibit 10.3

April 1, 2017

 

 

By Hand Delivery

 

Robert Stein, M.D., Ph.D.

7 Peter Cooper Road

Apt 10B

New York, NY 10010

 

Dear Bob:

 

As we have discussed, you have voluntarily retired from your employment with
Agenus Inc. (the “Company”), effective as of April 1, 2017 (the “Separation
Date”).  The purpose of this letter agreement (“Agreement”) is to confirm the
understanding between you and the Company concerning your separation benefits,
as follows:

1.Employment Status.

(a)You and the Company agree and acknowledge that your retirement is a
termination “By the Executive Other than for a Compensation Reduction” as
defined in Section 5(f) of the the employment agreement that you executed dated
June 30, 2015 (the “Employee Agreement”), and that the Employee Agreement is
hereby terminated in accordance with Section 5(f).  

(b) On the Separation Date, the Company will pay you any salary you have earned
during the final payroll period of your employment, through the date your
employment terminates, to the extent not previously paid to you, and will
provide you pay, at your final base rate, for any vacation you have earned, but
not used, through that date, as determined in accordance with the Company’s
records and policies.

(c)On the Separation Date, you will execute a copy of the Consulting Agreement
attached hereto as Exhibit A.    

2.Severance Benefits.  In consideration of your acceptance of this Agreement
without exercising your revocation rights described below, and subject to your
meeting in full your obligations under this Agreement, under the Employee
Nondisclosure Agreement between you and the Company (the “Nondisclosure
Agreement”), and under Sections 7, 8 and 9 of your Employee Agreement, the
Company will provide you with the following:

(a)A lump sum payment of Two Hundred Fifty Thousand Dollars and No Cents
($250,000.00).  

 

--------------------------------------------------------------------------------

 

(b)Until July 1, 2018, the Company shall pay the full premium cost of your
participation in the Company's group medical and dental insurance plans,
provided that you are entitled to continue such participation under applicable
law and plan terms.  Notwithstanding anything in this Agreement to the contrary,
in the event that the Company determines that any provision contained in this
Agreement regarding payment or assistance to you related to the continuation of
healthcare coverage would cause the Company or you to violate any applicable
laws or regulations, any such provision shall be null and void.

(c)Until July 1, 2017, the Company will continue to pay for the advisory
services of Ron Sacco of RJ Sacco and Company LLP that are currently being
provided pursuant to the existing terms and conditions in existence on the
Separation Date..

(d)The Company will continue paying the rent for your current New York apartment
lease until the end of the current lease term, August 27, 2017.  Payments will
be made on a monthly basis.  At the expiration of the current lease, you agree
to vacate the apartment or assume the lease on the terms offered by the
lessor.  The Company will use reasonable efforts to discuss with the landlord
the potential to transition the apartment to you personally.

(e)Other than as set forth in this Agreement, all other rights and benefits that
you either currently receive or may be entitled to under the Employee Agreement
will terminate on April 1, 2017.

(f)In the event of a Change of Control (as defined in the Employment Agreement)
during the term of your Consulting Agreement, all vesting of your stock options
will immediately be accelerated in full.

3.Payments and Withholding.   

(a)The payments and benefits identified in Paragraphs 2(a) and 2(b) will be
provided to you beginning on the next regular Company pay day that is at least
ten (10) business days after the effective date of this Agreement.    

(b)All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other deductions authorized by you.

(c)This Agreement is intended to comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A") and shall be
construed and administered in accordance with Section 409A. In the event any
aspect of this Agreement is determined to be subject to Section 409A, this
Agreement will be interpreted in a manner intended to comply with Section 409A.
Notwithstanding anything herein to the contrary, (i) if on the Separation Date
you are a “specified employee" as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such

-2-

--------------------------------------------------------------------------------

 

termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
until the date that is six months following your termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code), and (ii) if any other payments of money or other benefits due to you
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax.

4.Acknowledgement of Full Payment.   You acknowledge and agree that the payments
and benefits provided under Paragraphs 1 and 2 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company, whether
for services provided to the Company or otherwise, through the Separation Date
and that, except as expressly provided under this Agreement, no further
compensation is owed to you.

5.Status of Employee Benefits, Paid Time Off and Equity.  Your participation in
all employee benefit plans of the Company will end as of the Separation Date, in
accordance with the terms of those plans, as amended from time to time.  You
will not continue to earn vacation or other paid time off after the Separation
Date.  Your and the Company’s rights and obligations with respect to any stock
options or other equity previously granted to you shall be governed by the terms
of any applicable grant or award agreement, equity plan, and any other
applicable agreements or requirements, as amended from time to time.  Any
restricted stock, stock options or other equity that was not vested as of the
Separation Date may continue to vest after the Separation Date according to the
terms of the Consulting Agreement.

6.Non-Disparagement.   Except as provided in Paragraph 12 below, you agree that
you will not disparage or criticize the Company, its business, its management or
its products.

7.Return of Company Documents and Other Property.   In signing this Agreement,
you agree that you will return to the Company any and all documents, materials
and information (whether in hardcopy, on electronic media or otherwise) related
to Company business (whether present or otherwise) and all keys, access cards,
credit cards, computer hardware and software, telephones and telephone-related
equipment and all other property of the Company in your possession or control,
except as needed to comply with your responsibilities under the Consulting
Agreement.  Further, except as needed to comply with your responsibilities under
the Consulting Agreement, you agree that you will not retain any copy of any
Company documents, materials or information (whether in hardcopy, on electronic
media or otherwise).  Recognizing that your employment with the Company has
ended, you agree that you will not, for any purpose unrelated to your
responsibilities under the Consulting Agreement, attempt to access or use any
Company computer or computer network or system, including without limitation its

-3-

--------------------------------------------------------------------------------

 

electronic mail system.  Further, you acknowledge that you will disclose to the
Company all passwords necessary or desirable to enable the Company to access all
information which you have password-protected on any of its computer equipment
or on its computer network or system.

8.Release of Claims.

(a)In exchange for the promises and benefits provided you under this Agreement,
to which you would not otherwise be entitled absent your execution of this
Agreement, on your own behalf and that of your heirs, executors, administrators,
beneficiaries, personal representatives and assigns, you hereby release and
forever discharge the Company and its Affiliates and all of their respective
past and present directors, shareholders, officers, members, managers, general
and limited partners, employees, employee benefit plans, agents,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities (the
“Company Releasees”), from any and all legally waivable actions or causes of
action, suits, claims, complaints, contracts, liabilities, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights and demands
of every kind and nature, whether existing or contingent, known or unknown,
suspected or unsuspected, including without limitation those arising out of your
employment with, change in employment status with, and/or separation of
employment from, the Company.  For avoidance of doubt, by signing this
Agreement, you are releasing any waivable claims under the following
nonexclusive list of discrimination and employment statutes:  The Age
Discrimination in Employment Act; The Older Workers Benefit Protection Act of
1990; Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, The Americans With Disabilities Act, The ADA Amendments Act, the
Rehabilitation Act of 1973, The Equal Pay Act, The Lilly Ledbetter Fair Pay Act,
The Family and Medical Leave Act, The Worker Adjustment and Retraining
Notification Act (“WARN”), The Employee Retirement Income Security Act
(“ERISA”), The Massachusetts Fair Employment Practices Law (M.G.L. ch. 151B),
The Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute and/or The Massachusetts Civil Rights Act, all as
amended, the fair employment practices statutes of the state or states in which
you have provided services to the Company, and/or any other federal, state or
local law, regulation or other requirement, all as amended.  This release also
includes any wage and hour related claims arising out of or in any way connected
with your employment at the Company including but not limited to claims under
any federal, state or local laws, The Fair Labor Standards Act, Massachusetts
Payment of Wages Act, Mass. Gen. Laws Ch. 149 § 148, et seq. (including but not
limited to § 148 and § 150), the Massachusetts Overtime Law, M.G.L. Ch. 151, §
1A, et seq. (including but not limited to § 1A and § 1B), the Massachusetts
Minimum Fair Wages Statute, Mass. Gen. Laws Ch. 151 § 1, et seq., the Minimum
Wage Regulations, 454 CMR § 27.00 et seq., Mass. Gen. Laws Ch. 149 §§ 100 and
101, Meal Break regulations (Massachusetts General Laws Chapter 149 sections 100
and 101), the Massachusetts Domestic Violence Leave Act (Mass. Gen. Laws. Ch.
149 section 52E), The Massachusetts Sick Leave law (Massachusetts General Laws
Chapter 149 section 148C), and any other claims for unpaid or delayed payment of
wages, overtime, severance,

-4-

--------------------------------------------------------------------------------

 

bonuses, missed or interrupted meal periods, time off, leaves of absence,
interest, attorneys’ fees, costs, expenses, liquidated damages, treble
damages or damages of any kind to the maximum extent permitted by federal and
state law.  You understand the provisions of this release and acknowledge that
your agreement to its terms, including terms related to wage and hour related
claims, is knowing and voluntary, and you hereby release and forever discharge
the Company Releasees from any and all such causes of action, rights or claims.

 

(b)You understand and intend that this Paragraph 8 constitutes a general release
of all claims and that no reference therein to a specific form of claim, statute
or type of relief is intended to limit the scope of such general release and
waiver.  You acknowledge and agree that you are releasing all legally waivable
rights to sue or obtain equitable, remedial or punitive relief from any or all
Company Releasees of any kind whatsoever, including without limitation,
reinstatement, back pay, front pay, attorneys’ fees and any form of injunctive
relief.  Notwithstanding the foregoing, this release does not include any claim
which, as a matter of law, cannot be released by private agreement such as
claims for unemployment compensation and workers compensation.

9.Cooperation.  By signing this Agreement, you agree that you will cooperate
fully with the Company, upon request, in relation to the defense, prosecution or
other involvement by the Company, in any continuing or future claims, lawsuits,
charges, audits and internal or external investigations that arise out of events
or business matters that occurred during your employment with the Company. This
continuing duty of cooperation shall include your being available to the
Company, upon reasonable notice, for interviews, depositions, and appearances as
a witness, and furnishing information to the Company and its legal counsel upon
request.  The Company will reimburse your out-of-pocket expenses incurred in
complying with Company requests hereunder, provided such expenses are authorized
by the Company in advance.

10.Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967.  Since you are 40 years of age or older, you are being informed that you
have or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:

(a) In consideration for the Severance Benefits described in paragraph 2 of this
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this Agreement was executed.

(b) You understand that you are not waiving rights or claims under the ADEA
which may arise after the date this Agreement is executed.

-5-

--------------------------------------------------------------------------------

 

(c) You are hereby informed, at the commencement of the 45-day period discussed
below, of the class, unit or group of individuals considered for the termination
program, the employees eligible and selected for the employment termination
program, the job title and ages of all individuals selected for the program and
the ages of all individuals in the same job classification or organizational
unit who are not selected for the program (a copy of the lists and information
referenced in this paragraph 10 are attached hereto as Exhibit B).

(d)This Agreement, including the release of claims set forth above, creates
legally binding obligations and the Company therefore advises you to consider it
carefully.  In signing this Agreement, you give the Company assurance that you
have signed it voluntarily and with a full understanding of its terms; that you
have had sufficient opportunity, before signing this Agreement, to consider its
terms and to consult with an attorney, if you wished to do so, or to consult
with any other of those persons to whom reference is made in the first sentence
of paragraph 6 above; and that, in signing this Agreement, you have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Agreement.

(e)You understand that you may take up to forty-five (45) calendar days from the
Separation Date to consider whether or not you should execute this
Agreement.  You further understand that you are not required to take the entire
forty-five-day period to decide.  Should you wish to execute this Agreement
sooner, you may do so on an accelerated basis without prejudice to your own or
the Company’s rights under this Agreement.  Changes to this Agreement, whether
material or immaterial, will not restart this acceptance period; provided,
however, that you may not sign this Agreement any sooner than the Separation
Date.

(f)You understand that you have a right to revoke this Agreement to release your
potential claims, if any, under the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq. (the “ADEA claims”), within a period of seven (7) days
after you sign the Agreement.  If you elect to revoke your agreement to release
your claims as provided above, you understand that your revocation must be in
writing and hand-delivered or mailed to the person listed below.  If your
revocation is hand-delivered, it must be provided to the Company within the
relevant time period set forth above; if your revocation is mailed, it must be
postmarked within the relevant time period set forth above.  If mailed, your
revocation must be sent by certified mail, return receipt requested, and
addressed as follows:

Legal Department

Agenus Inc.

3 Forbes Road

Lexington, MA 02421-7305

Attention:  Karen H Valentine

 

If you exercise this right to revoke, the Company is released from any
obligations under this Agreement.

 

-6-

--------------------------------------------------------------------------------

 

11.Miscellaneous.

 

(a)This Agreement constitutes the entire agreement between you and the Company
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination, payments and benefits to you, and all related matters, excluding
only the Nondisclosure Agreement, the Employee Agreement (to the extent the
provisions thereof survive its termination), and your and the Company’s rights
and obligations with respect to securities of the Company (including, without
limitation, your obligations under any grant agreement or equity plan), all of
which shall remain in full force and effect in accordance with their respective
terms, except as expressly modified herein.  This Agreement specifically
supersedes any provisions relating to severance in the Employee Agreement.

(b)If any provision of this Agreement, or part thereof, is held invalid, void or
voidable as against public policy or otherwise, the invalidity shall not affect
other provisions, or parts thereof, which may be given effect without the
invalid provision or part; provided however that if Paragraph 8, or any part
thereof, is held invalid, this Agreement shall be null and void.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

 

(c)You may not assign any of your rights or delegate any of your duties under
this Agreement.  The rights and obligations of the Company shall inure to the
benefit of the Company’s successors and assigns.  This is a Massachusetts
contract, signed under seal, and shall be construed and governed in all respects
by the laws of the Commonwealth of Massachusetts, without regard to the conflict
of laws principles thereof.

(d)This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chief Executive Officer
of the Company or his expressly authorized designee. The captions and headings
in this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement.

(e)The obligation of the Company to make payments or provide benefits to you or
on your behalf under this Agreement is expressly conditioned upon your continued
full performance of your obligations under this Agreement, under Sections 7, 8
and 9 of the Employee Agreement, and under the Nondisclosure Agreement.

-7-

--------------------------------------------------------------------------------

 

(f)You acknowledge and agree that you have received and read this
Agreement.  You acknowledge that the provisions of the Agreement are
understandable to you, that you fully appreciate and understand the meaning and
effect of the terms in the Agreement and Waiver Notice, and that you are freely
and voluntarily entering into this Agreement.

(g)You acknowledge that you have been provided with a reasonable and sufficient
period of at least forty-five (45) days within which to consider whether or not
to accept this Agreement, and that you are hereby advised to, and are fully
aware of your right to, consult with an attorney for advice in connection with
this Agreement and prior to signing the Agreement.

12.No Interference with Rights. You understand, agree and acknowledge that
nothing contained in this Agreement will prevent you from filing a charge or
complaint with, reporting possible violations of any law or regulation, making
disclosures to, and/or participating in any investigation or proceeding
conducted by, the National Labor Relations Board, Equal Employment Opportunity
Commission, the Securities and Exchange Commission, and/or any governmental
authority charged with the enforcement of any laws, including providing any
documents or information to any such agencies, or from truthfully testifying in
any arbitration, administrative agency, or legal proceeding, although by signing
this Agreement you are waiving rights to individual relief based on claims
asserted in such a charge or complaint, except where such a waiver of individual
relief is prohibited and except for any right you may have to receive a payment
from a government agency (and not the Company Releasees) for information
provided to the government agency, and you agree that the consideration you will
receive as provided in this Agreement fully and completely satisfies any and all
such individual claims for relief.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me no later than forty-five (45) days after receiving it.  You may
revoke this Agreement at any time during the seven-day period immediately
following the date of your signing.  If you do not revoke it, then, at the
expiration of that seven-day period, this letter will take effect as a
legally-binding agreement between you and the Company, subject to the conditions
set forth above.  The enclosed copy of this letter, which you should also sign
and date, is for your records.

 

 

Sincerely,

 

 

 

 

AGENUS INC.

 

 

 

 

By:

/s/ Garo Armen

 

 

Garo Armen

 

 

Chief Executive Officer

 

-8-

--------------------------------------------------------------------------------

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

ACCEPTED AND AGREED:

 

Printed Name:

Robert B. Stein, MD, PhD

 

 

 

 

Signature:

/s/ Robert B. Stein

 

 

 

 

Date:

March 29, 2017

 

 

-9-